Citation Nr: 0425375	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-21 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured left fibula, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased evaluation for residuals 
of a fractured left fibula has been obtained by the RO.

2.  The veteran's service-connected residuals of a fractured 
left fibula are manifested by no more than moderate ankle 
disability with not more than moderate limitation of motion 
of the ankle with pain on extended use.


CONCLUSION OF LAW

The criteria for a disability evaluation of 20 percent, and 
no higher, for the veteran's residuals of a fractured left 
fibula are met.  38 U.S.C.A. §§ 1155, 5107 (West 2003); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The May 2003 Statement of the Case (SOC) and the October 2003 
Supplemental Statement of the Case (SSOC), advised the 
veteran of the laws and regulations pertaining to his claim.  
This document informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The veteran 
was specifically informed that his claim for an increased 
rating for residuals of a fractured left fibula was being 
denied because the evidence did not show that the veteran's 
disability met the criteria for a higher rating.  The SOC and 
SSOC made it clear to the veteran that in order to prevail on 
his claim, he would need to present evidence that his 
disability met the criteria for a higher rating.  The RO sent 
a letter dated in July 2002 that told the veteran about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  The RO obtained service medical 
records, private medical records, VA treatment records, and 
provided the veteran VA examinations in July 2002 and August 
2003.  The veteran has not indicated that there is any other 
evidence available, and in fact stated in November 2003 that 
he had no further evidence to submit.  More than one year has 
passed since he was notified of what he needed to do for his 
claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in July 2002, which was 
prior to the September 2002 rating decision denying the 
veteran's claim.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

II.	Increased evaluation for residuals of a fractured 
left fibula

The veteran's service medical records show that he fractured 
his left fibula in a fall in August 1953.  The veteran filed 
a claim for compensation after leaving service and he was 
granted service connection for residuals of a fractured left 
fibula in a rating decision dated in January 1958.  A 
noncompensable evaluation was initially assigned.  The 
veteran filed a claim seeking an increased rating in May 
2002.  In October 2003 the veteran was granted an increase to 
10 percent for his residuals of a fractured left fibula, 
effective August 19, 2003.  The veteran continues to seek a 
higher evaluation.

The VA treatment notes do not reveal any treatment for 
residuals of a fractured left fibula.  The veteran did have 
an X-ray of his left leg in May 2002 that showed minimal 
degenerative changes at the tip of the medial malleolus, 
minimal cortical thickening along distal fibula, and vascular 
calcifications along soft tissues.  The diagnosis was minor 
abnormality of the left lower leg.  Private treatment records 
from Dr. Alfredo Piniero Pereira indicate that the veteran 
has been complaining of pain in his ankle and limitation of 
motion of his left ankle.

The veteran underwent a VA examination in July 2002.  The 
veteran complained of ankle pain especially after walking, 
and numbness of the left ankle.  The examiner noted that the 
veteran used Naproxen for pain regularly.  The veteran did 
state that his pain occasionally would flare up but was 
unable to give any specifics within the year prior to the 
examination.  The veteran walked with a cane and was unable 
to play sports, run or go fishing.  There was no objective 
evidence of ankle deformities, angulation, false motion, 
shortening, or intra-articular involvement of the left ankle.  
There was no malunion or nonunion of the ankle.  The examiner 
noted no tenderness, dryness, edema, painful motion, 
weakness, redness, or heat in the left ankle.  The veteran 
walked with a normal gait cycle.  There was no evidence of 
ankylosis.  There was no finding or any knee disability.  
Range of motion of the left ankle was 20 degrees of 
dorsiflexion, and 45 degrees of plantar flexion.

The veteran underwent a second VA examination in August 2003.  
The veteran complained of left leg pain and numbness from his 
knee down to his ankle, and complained of frequent locking 
and twisting of his left ankle on a daily basis.  The veteran 
continued to treat his pain with Naproxen and over the 
counter analgesics.  The veteran complained of increased 
functional impairment due to ankle pain.  The veteran 
continued to walk with a cane.  There was no indication of 
dislocation or subluxation, nor was there inflammatory 
arthritis.  The range of motion of the left ankle was 10 
degrees of dorsiflexion and 30 degrees of plantar flexion.  
There was no evidence of a left knee disability, but the 
examiner did note swelling and tenderness of the left ankle.  
There was no ankylosis and no shortening of the leg.  The 
diagnosis was left ankle, status post fracture, distal 
fibular residuals.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  See 
also DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

Diagnostic code 5262 is utilized to rate impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, DC 5262 (2003).  Under 
this code, malunion of the tibia and fibula warrants a 10 
percent rating if there is slight knee or ankle disability, a 
20 percent rating with moderate knee or ankle disability, and 
a 30 percent rating with marked knee or ankle disability.  A 
40 percent rating is assigned if there is nonunion of the 
tibia and fibula with loose motion, requiring a brace.  Id.

The words "slight", "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluation all of the 
evidence to the end that its decision is "equitable and 
just".  38 C.F.R. § 4.6 (2003).  

Examinations in this case have not shown any involvement of 
the knee, nor has any shortening of the lower extremity been 
reported.  All findings and complaints have been reported 
concerning the ankle; accordingly, this discussion will 
center on the disabling effects involving the ankle and how 
the ankle disability is evaluated under appropriate schedular 
criteria.

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  
Under this code, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  Id.

Diagnostic Code 5262 provides a 10 percent rating for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  In order to meet the criteria for a higher 
evaluation under DC 5262 there must be evidence of a moderate 
or marked ankle disability, or evidence of nonunion of the 
tibia and fibula.  The Board finds that there is evidence of 
a moderate ankle disability.  The veteran walks with a cane 
and has some evidence of tenderness and swelling of the 
ankle.  He has complained of locking and twisting of the left 
ankle.  On his most recent examination, the range of motion 
of the left ankle was moderately limited to 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  The normal 
ranges of motion are 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  
The veteran has difficulty walking and pain and fatigue on 
extended use of his ankle.  At his most recent VA examination 
the veteran indicated that he feels pain and numbness in his 
left leg and ankle on a daily basis.  Based on all of the 
evidence, the Board finds that the veteran does meet the 
requirement for a 20 percent disability evaluation, but no 
higher, under DC 5262 because the evidence shows that his 
residuals of a fractured left fibula are manifested by 
moderate ankle disability, but do not rise to the level of 
marked ankle disability.  38 C.F.R. § 4.71a, DC 5262 (2003).

The highest possible rating for limitation of motion of the 
ankle is 20 percent and therefore a rating in excess of 20 
percent cannot be based on limitation of motion of the ankle.  
38 C.F.R. § 4.71a, DC 5271 (2003).  

As required by Schafrath, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating in excess of 20 percent for the residuals of a 
fractured left fibula.

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes 
concerned with limited motion, and that 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Functionally, see DeLuca v. Brown, supra, the Board finds no 
symptoms creating impairment more closely resembling marked 
ankle disability or marked limitation of motion of the ankle 
that would warrant a disability evaluation in excess of 20 
percent.  The veteran has consistently complained of leg and 
left ankle pain.  However, the pain does not limit his 
function in ways that are suggestive of marked ankle 
disability.  The veteran is able to walk, drive a car and 
function although his ability to run and play sports is 
somewhat limited.  The Board finds that the criteria for a 
higher rating are not met or nearly approximated.  The Board 
finds that the overall disability picture, including pain in 
the right leg, most closely approximates a moderate ankle 
disability and does not more closely approximate a marked 
ankle disability with would warrant a higher than 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5262 (2003).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's residuals of a fractured left fibula have caused 
marked employment interference or requires frequent medical 
treatment.  There is no evidence suggesting that the veteran 
is unemployed due to his disability.  Additionally, there is 
no evidence that he has been recently hospitalized for his 
residuals of a fractured left fibula.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  




ORDER

Entitlement to a disability evaluation of 20 percent for 
residuals of a fractured left fibula is granted, subject to 
regulations governing awards of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



